DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed on March 26, 2020.  Claims 1-7 and 21-33 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 21, 25, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0042644, to Velusamy, in view of Designer’s Choice.
.
As per claim 1, and similarly with respect to claims 21 and 28, Velusamy discloses a computer-implemented method comprising: collecting sensor data from at least one sensor on …[a] vehicle, wherein the sensor data includes a plurality of measurements from the at least one sensor (e.g. see Figs. 1 and 2, and para. 0029, wherein sensors 118 of a vehicle 116 collections vehicle condition data); identifying, from the sensor data, at least one measurement from the plurality of measurements that is outside a threshold measurement for the at least one sensor and is indicative of an impact incident; sending the sensor data to a remote computing system (e.g. see Fig. 2 and para. 0033, wherein vehicle sensor data is stored in vehicle sensor database 150 and transmitted to a conditions server 102 to determine whether a sensed condition, such as a ‘bump’ surpasses a threshold); and receiving, in response to the sending of the sensor data that is indicative of the impact incident, routing instructions from the remote computing system (e.g. see Figs. 4A-4B, and para. 0039, wherein based upon sensor data surpassing a threshold an alert signal including an alternate route is transmitted to vehicles for avoiding the road condition).  
Velusamy fails to disclose that the vehicle comprises an autonomous.  However, the Office notes that it is a matter of designer’s choice on which type of vehicle to apply the invention to.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the condition awareness system of Velusamy to include applying the system to all types of vehicles, such as an autonomous vehicle, as they are all similarly subjected to the same road conditions as non-autonomous vehicles. 

As per claim 5, and similarly with respect to claims 25 and 32, Velusamy teaches the features of claims 1, 21 and 28, respectively, and Velusamy further teaches wherein the threshold measurement is further based upon a condition of a lane that the autonomous vehicle is traversing (e.g. the Office notes that threshold measurement is related to all lanes that the vehicle is traveling).  

Claims 2-4, 6, 7, 22-24, 26, 29-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0042644, to Velusamy, in view of Designer’s Choice, and in further view of U.S. Patent Publication No. 2017/0243370, to Hoye et al. (hereinafter Hoye).

As per claim 2, and similarly with respect to claims 22 and 29, Velusamy teaches the features of claims 1, 21 and 28, respectively, and Velusamy further discloses further comprising: receiving from the remote computing system, an algorithm for the identification of the impact incident, wherein the algorithm is trained from a collection of sensor data received from a plurality of autonomous vehicles in a fleet of autonomous vehicles including the autonomous vehicle, (e.g. see Figs. 3, 4A-4B and paragraph 0039, wherein based upon collection of the impact incident from multiple vehicles, an alert is transmitted to all of the vehicles utilizing the system, which would include the present vehicle and any other vehicle near the area, fleet or otherwise, wherein the alert includes information about the dangerous conditions including location, pictures, alternate routes (i.e. algorithm for identification of the impact incident)).
Velusamy fails to disclose all of the features of wherein the sensor data received from a plurality of autonomous vehicles is labeled with classifications of at least a severity of a respective impact event and any repair that was needed in response to the respective impact event, Hoye teaches classifying the severity of the road condition, by the vehicle, prior to transmission by the vehicle to a server (e.g. see Figs. 1 and 3, and paragraph 0022).  With particularly reference to the indication that a repair is needed in response to the road condition, Velusamy discloses ordering repair of the road condition (e.g. see paragraph 0009).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the condition awareness system of Velusamy to include classifying the road condition, as ascertain by multiple vehicles, for the purpose of determining whether the condition of the road has deteriorated sufficiently to warrant the generation of a road repair.

As per claim 3, and similarly with respect to claims 23 and 30, Velusamy teaches the features of claims 1, 21 and 28, respectively, and Velusamy further discloses wherein the impact incident was driving over a pothole in a road, the method further comprising: collecting additional sensor data from the at least one sensor on the autonomous vehicle, wherein the additional sensor data is collected after the impact incident when the autonomous vehicle is driving toward a location when the impact incident occurred, the additional sensor data indicating a second impact event from driving over the pothole in the road (e.g. see the Office notes that the system of Velusamy does not stop after detection of a first road condition and additional adverse road conditions would be detected including when the vehicle travels over the same route multiple times, such as on route to a work or other common destination).
Velusamy fails to particularly disclose all of the features of determining that the additional sensor data indicates a deviation from the sensor data previously collected in relation to the impact incident, and that the deviation is greater than a threshold deviation; and reporting the additional sensor data to the remote computing system after determining that the additional sensor data indicates the deviation is greater than the threshold deviation.  However, Hoye teaches measuring the severity of the road condition, which would include data indication a deviation of previously recorded data at an identical location, which may be greater than a threshold deviation, to move the incident from one category, such as rough road or pothole, to another category such as potential or likely accident (e.g. see Fig. 3).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the condition awareness system of Velusamy to include updating a condition of a road surface and transmitting the updated condition to the server for the purpose of providing updated road condition alerts for all vehicles utilizing the system.  

As per claim 4, and similarly with respect to claims 24 and 31, Velusamy teaches the features of claims 1, 21 and 28, respectively, but fails to particularly teach wherein the threshold measurement is changed based on the sensor data.  However, Hoye teaches the use of different threshold values based upon the sensor data (e.g. see Fig. 3).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the condition awareness system of Velusamy to include utilizing different threshold values to determine the severity of the road condition so as to apprise other drivers of dangerous road conditions.  

As per claim 6, and similarly with respect to claims 26 and 33, Velusamy teaches the features of claims 1, 21 and 28, respectively, but fails to particularly disclose all of the features of further comprising: analyzing, after identifying the at least one measurement from the plurality of measurements that is outside a threshold measurement for the at least one sensor and is indicative of an impact incident, data from at least one second sensor to determine that the impact incident resulted in a change in a baseline reading from the at least one second sensor, wherein the sending of the sensor data to the remote computing system is dependent on the outcome of the analyzing the data from the at least one second sensor.  However, at the onset the features of the claim seek to address the use of a second sensor for confirming validity of the determination of a particular road condition by first sensor, such as a pothole.  As such, Hoye teaches the use of video data to confirm the presence of a pothole (e.g. see paragraph 0018).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the condition awareness system of Velusamy to include a redundancy system for the purpose of ensuring an actual road condition.  

As per claim 7, Velusamy teaches the features of claim 1, but fails to particularly teach further comprising: initiating, after identifying the at least one measurement from the plurality of measurements that is outside a threshold measurement for the at least one sensor and is indicative of an impact incident, specific actions effective to identify issues of a component, wherein the measurements are measurements of the component.  However, Hoye teaches that based upon the severity of the impact incident an indication that an accident has likely occurred (i.e. identification of issues of a component, namely the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the condition awareness system of Velusamy to include determining that the road condition has deteriorated to a level that is capable of modifying integrity of the component being measured for the purpose of warning other vehicles to potential damage.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669